PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,712,036
Issue Date: 14 Jul 2020
Application No. 16/289,313
Filing or 371(c) Date: 28 Feb 2019
Attorney Docket No. 145/061 



:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed January 25, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three prior-filed nonprovisional applications set forth in a corrected/updated Application Data Sheet (ADS) that was filed with this renewed petition.  The renewed petition is being treated as a renewed petition pursuant to 37 C.F.R. § 1.78(e).

The renewed petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

inter alia, a petition fee and the required statement of unintentional delay, and was dismissed via the mailing of a decision on January 14, 2021.

Requirements (1), (2) and (3) above have each been satisfied.  

With this renewed petition, Petitioner has included a corrected/updated ADS, and both a certificate of correction and the associated fee.

The corrected/updated ADS is acceptable.  However, the certificate of correction cannot be accepted, for it identifies this application as a division of application number 15/614,600.  Compare the first listed benefit claim on page three of the corrected/updated ADS 


    PNG
    media_image2.png
    111
    731
    media_image2.png
    Greyscale



with the following portion of the requested certificate of correction:


    PNG
    media_image3.png
    27
    667
    media_image3.png
    Greyscale



On second renewed petition, a new certificate of correction is required.  Neither the associated fee, nor a new corrected/updated ADS is required.

The second renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that 

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents-application-process/file-online.